397 S.W.2d 224 (1965)
Ex parte Henry P. VERNON, Appellant.
Nos. 39097, 39098.
Court of Criminal Appeals of Texas.
December 1, 1965.
Rehearing Denied January 12, 1966.
*225 Van H. Hendrix, Vernis Fulmer, Nacogdoches, for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
McDONALD, Presiding Judge.
Appellant is under two indictments for the offense of rape. He sought to be discharged on bail. After hearing, the Honorable J. C. Gladney, District Judge, held that appellant was entitled to be admitted to bail in the sum of $15,000.00 in each case and remanded him to jail until such time as bail in this sum was furnished. This appeal is from Judge Gladney's orders.
In the absence of a showing that an effort has been made to furnish bail in the amount fixed following the habeas corpus hearing, we must decline to entertain the complaint that the $15,000.00 bond in each case is excessive. Ex parte Shaw, 170 Tex. Cr.R. 315, 340 S.W.2d 818; Ex parte Swaim, 168 Tex. Crim. 391, 328 S.W.2d 299.
The judgments are affirmed.